UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

JOSEPH TULL,                                )
                                            )
                    Plaintiff,              )
                                            )
             v.                             )   Civil Case No. 10-629 (RJL)
                                            )
OFFICE OF THE ARCHITECT OF                  )
THE CAPITOL,                                )
                                            )
STEPHEN AYERS, the Architect of the         )
Capitol, in his personal capacity,          )
                                            )
REBECCA TISCIONE, a retired                 )
employee of the Architect of the            )
Capitol, in her personal capacity,          )
                                            )
EVELYN GOODWIN, an employee of              )
the Architect of the Capitol, in her        )
personal capacity,                          )
                                            )
TONDA CAVE, an employee of the              )
Architect of the Capitol, in her personal   )
capacity,                                   )
                                            )
EDGARD MARTINEZ, an employee of )
the Architect of the Capitol, in his )
personal capacity,                   )
                                            )
and                                         )
                                            )
WILLIAM MILLER, an employee of              )
the Architect of the Capitol, in his        )
personal capacity,                          )
                                            )
                    Dekndanh.               )

                                      ORDER
          F or the reasons set forth in the Memorandum Opinion entered this date, it is this

A~1ay of August, 2011, hereby
          ORDERED that the defendants' Motion to Dismiss [#8] is GRANTED; it is

further

          ORDERED that the above-captioned case is DISMISSED with prejudice.

          SO ORDERED.




                                                    United States District Judge